DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claim 15 in the reply filed on 1/24/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanemitsu et al (JP 2015-127730 and its machine translation).
Kanemitsu et al disclose a black photosensitive resin composition comprising (A) an alkali-soluble resin, (B) a photopoymerizable monomer, (C) an initiator, (D) a light-shielding material, and a solvent. (A) is preferably a resin (A-2) having a bisphenolfluorene skeleton in an amount of 10-50% by mass with a MW of 2,000 to 50,000, and a preferred (B) is an ethylene oxide adduct diacrylate of bisphenol A (B)-2 (which has a MW of 500 or less), and is present in amount of 50% or greater of the difunctional monomer(s) and decorated cured pattern. The cured pattern of Kanemitsu et al would meet the limitations of the instant claims.
Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murakami et al (2014/0363767).
Murakami et al disclose a cured pattern having an improved pattern resolution. The final treated pattern comprises reacted binder polymer multi-functional acrylate monomer, pigment, and initiator. The pattern would meet the limitations of the instant claims and have a similar material (reference claim 1, 18; [0016], [0184]-[0190]; table 3).
Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Komano et al (6,010,824).
Komano et al disclose a cured pattern having an improved pattern resolution. The final treated pattern comprises reacted binder polymer multi-functional acrylate monomer, pigment, and initiator. The pattern would meet the limitations of the instant claims and have a similar material (examples, claims 1, 23). 
Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki (6,132,937).
Suzuki discloses a cured pattern having an improved pattern resolution. The final treated pattern comprises reacted binder polymer multi-functional acrylate monomer, pigment, and . 
Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato et al (5,516,606).
Sato et al disclose et al a cured pattern having an improved pattern resolution. The final treated pattern comprises reacted binder polymer multi-functional acrylate monomer, pigment, and initiator. The pattern would meet the limitations of the instant claims and have a similar material (claim 4, example 1, table 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722